OPINION — AG — ** EDUCATIONAL SERVICES — BILINGUAL GRANT ** (1) THE METHODS BY WHICH A LOCAL SCHOOL DISTRICT PROVIDES EDUCATION SERVICES TO STUDENTS IN PRIVATE ELEMENTARY SCHOOLS IN CONNECTION WITH A BILINGUAL GRANT ARE GENERALLY REGULATED BY RULES ADOPTED BY THE SECRETARY OF EDUCATION,34 C.F.R. 76.600 ET SEQ. ON PARTICIPATION OF STUDENTS IN PRIVATE SCHOOLS UNDER FEDERAL GRANTS. HOWEVER, SPECIFIC METHODS FOR PROVIDING SERVICES UNDER THE FEDERAL GRANT ARE DEPENDENT UPON A MULTITUDE OF FACTS NOT PRESENT BEFORE US. (2) THE SPECIFIC METHODS OF INSTRUCTION WHICH CAN BE UTILIZED BY A LOCAL SCHOOL DISTRICT UNDER 20 U.S.C.A. 3231
ARE QUESTIONS OF FACT AND CANNOT BE ANSWER AS MATTER OF LAW THOUGH GENERALLY THE PARTICIPATION OF STUDENTS IN PRIVATE SCHOOLS UNDER FEDERAL GRANTS ARE REGULATED BY34 C.F.R. 76.600 ET SEQ. (3) WHETHER OR NOT A LOCAL SCHOOL DISTRICT CAN PROVIDE TRANSPORTATION IN PUBLICLY OWNED BUSES FOR STUDENTS IN PRIVATE SCHOOLS TO AND FROM FACILITIES WHERE BILINGUAL EDUCATION SERVICES ARE PROVIDED. 20 U.S.C.A. 3221 ET SEQ., IS A QUESTION OF FACT AND CANNOT BE ANSWERED AS A MATTER OF LAW. (FEDERAL GRANT IN AID, PRIVATE SCHOOLS, PUBLIC FUNDS, CHILDREN, FEDERAL FUNDS) CITE: 20 U.S.C.A. 3221, 20 Ohio St. 3231 [20-3231](B),34 C.F.R. 76.600 (KAY HARLEY JACOBS)